UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7323


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERROD DEVAUGHN MOORE, a/k/a Pun, a/k/a Big Pun,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cr-00259-RBH-10)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerrod Devaughn Moore, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerrod Devaughn Moore appeals the district court’s order

denying     his   motion   for   a   sentence   reduction   pursuant    to   18

U.S.C. § 3582(c)(2) (2012).            We have reviewed the record and

find   no   reversible     error.      Accordingly,    we   affirm    for    the

reasons stated by the district court.              United States v. Moore,

No. 4:14-cr-00259-RBH-10 (D.S.C., Aug. 6, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials   before   this     court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2